Title: To Thomas Jefferson from Robert Smith, 22 November 1805
From: Smith, Robert
To: Jefferson, Thomas


                                                
                            Sir,
                            Navy Department—Novr. 22d. 1805.
                        

                        I have the honor to enclose warrants as midshipmen for the following Gentlemen, 
                  
                     
                        
                           
                           Thos. D. Chamberlayne—
                           Designated by yourself,
                        
                        
                           
                           Alexr. Jas. Dallas.
                           Recommended by Mr. Dallas his father.
                        
                        
                           
                           Ths. Ap C. Jones
                           Recommended by M. Jones Esqr.
                        
                        
                           
                           George Budd
                           Recommended by Colo. Halbor
                        
                     
                  
                  Should these nominations meet with your approbation the enclosed warrants will require your signature.
                  I am very resp:flly Sir, yr. mo obt
                        
                            Rt Smith
                     
                        
                    